DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/10/22 has been entered. Claims 1-2, 9-16, and 20 remain pending in the application. Claims 21-24 are new. Claims 10-11, and 14-15 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 2/11/2022. 
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 2/11/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 2/11/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 2/11/2022. 
Election/Restrictions
Claim 1 is allowable. Claims 10-11 and 14-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-H and subspecies I-M, as set forth in the Office action mailed on 9/9/2021, is hereby withdrawn and claims 10-11 and 14-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 9-16, and 20-24 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations a medical device as claimed in claim 1 comprising an anisotropic shim that includes a second slit defined at the inner periphery, the second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, and the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery.
Propp (U.S. PG publication 20070049859) discloses a medical device (figure 3, item 10, 56 and 60) comprising a needle (figure 1, item 56), an adhesive patch (figure 1, item 24), and a shim (figure 1, item 22) including a first slit (see figure 1). Propp fails to disclose a hub and fails to disclose an anisotropic shim that includes the first slit terminating at a first bore defined through the anisotropic shim, a second slit defined at the inner periphery, the second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, and the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery. Fisher (U.S. PG publication 20130237928) teaches a needle coupled to a hub for the purpose of assisting a user to insert the needle (paragraph [0049] of Fisher). Heinecke (U.S. PG publication 20160015570) teaches an anisotropic shim (figure 2, item 400; paragraph [0030]). Karim (U.S. PG publication 20180243537) additionally teaches a slit that terminates at a bore (see figure 3B of Karim). The prior art fails to disclose a second slit defined at the inner periphery, the second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, and the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery. Accordingly claim 1 is allowed. 
Dependent claims 2, 9-15, 21-22, and 24 are allowed by virtue of being dependent upon allowed independent claim 1.
In regard to claim 16,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an infusion unit as claimed in claim 16 comprising an anisotropic shim that includes at least one second slit defined at the inner periphery, the at least one second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, and the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery.
Propp (U.S. PG publication 20070049859) discloses an infusion unit (figure 3, item 10, 56 and 60) comprising a needle (figure 1, item 56), an adhesive patch (figure 1, item 24), and a shim (figure 1, item 22) including at least one first slit (see figure 1). Propp fails to disclose a hub and fails to disclose an anisotropic shim that is flexible along the longitudinal axis and includes the at least one first slit terminates at a first bore defined through the anisotropic shim, at least one second slit defined at the inner periphery, the at least one second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, and the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery. Fisher (U.S. PG publication 20130237928) teaches a needle coupled to a hub for the purpose of assisting a user to insert the needle (paragraph [0049] of Fisher). Heinecke (U.S. PG publication 20160015570) teaches an anisotropic shim (figure 2, item 400; paragraph [0030]). Karim (U.S. PG publication 20180243537) additionally teaches a slit that terminates at a bore (see figure 3B of Karim). The prior art fails to disclose an anisotropic shim that includes at least one second slit defined at the inner periphery, the at least one second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, and the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery. Accordingly claim 16 is allowed. 
Dependent claims 23 is allowed by virtue of being dependent upon allowed independent claim 16.
In regard to claim 20,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an infusion unit as claimed in claim 20 comprising an anisotropic shim that includes at least one second slit defined at the inner periphery, the at least one second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery, and the first bore and the second bore are defined through the anisotropic shim between the inner periphery and the outer periphery.
Propp (U.S. PG publication 20070049859) discloses an infusion unit (figure 3, item 10, 56 and 60) comprising a needle (figure 1, item 56), an adhesive patch (figure 1, item 24), and a shim (figure 1, item 22) including at least one first slit (see figure 1). Propp fails to disclose a hub and fails to disclose an anisotropic shim that includes the at least one first slit which terminates at a first bore defined through the anisotropic shim, at least one second slit defined at the inner periphery, the at least one second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery, and the first bore and the second bore are defined through the anisotropic shim between the inner periphery and the outer periphery. Fisher (U.S. PG publication 20130237928) teaches a needle coupled to a hub for the purpose of assisting a user to insert the needle (paragraph [0049] of Fisher). Heinecke (U.S. PG publication 20160015570) teaches an anisotropic shim (figure 2, item 400; paragraph [0030]). Karim (U.S. PG publication 20180243537) additionally teaches a slit that terminates at a bore (see figure 3B of Karim). The prior art fails to disclose an anisotropic shim that includes at least one second slit defined at the inner periphery, the at least one second slit extends radially outward toward the outer periphery and terminates at a second bore defined through the anisotropic shim, the first bore has a first radial distance defined between the first bore and the inner periphery that is different than a second radial distance defined between the second bore and the inner periphery, and the first bore and the second bore are defined through the anisotropic shim between the inner periphery and the outer periphery. Accordingly claim 20 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783